Citation Nr: 0528531	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  04-06 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial increased rating, greater than 
20 percent, for degenerative changes at C5-6, claimed as due 
to residuals of a cervical spine injury.  

2.  Entitlement to an initial increased rating, greater than 
10 percent, for posttraumatic muscle tension headaches.  


REPRESENTATION

Appellant represented by:	Anthony W. Skidmore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1976.  She also had service with the Louisiana Air 
National Guard from May 26, 1987 to June 9, 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In the August 2002 rating decision, the RO assigned an 
initial 10 percent disability rating, effective September 9, 
1997, pursuant to the Board's August 2002 decision, which 
initially granted the claim of entitlement to service 
connection for residuals of an injury to the cervical spine.  

In November 2003, the rating action of the Decision Review 
Officer increased the initial rating assigned for the 
cervical spine disability, to 20 percent disabling, effective 
September 9, 1997.  

In May 2004, the veteran presented personal testimony before 
the undersigned Veterans Law Judge during a Travel Board 
hearing.  A transcript of the hearing is of record.  

In October 2004, the Board remanded the issue for further 
development.  A review of the record shows that as it 
pertained to the issue of entitlement to an initial increased 
rating for the cervical spine disability, the requested 
development was accomplished.  

As discussed in detail below, further development is required 
before the Board is able to render a decision on the merits 
of the veteran's claim of entitlement to an initial increased 
rating, greater than 10 percent, for headaches.  

The issue of entitlement to an initial rating, greater than 
10 percent, for posttraumatic muscle tension headaches is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  For the period from September 9, 1997, to September 25, 
2003, degenerative changes at C5-6, claimed as due to 
residuals of an injury to the cervical spine, were manifested 
by subjective complaints of daily severe neck and back pain, 
with occasional radiation to the lower extremities; muscle 
spasms; and varying reports indicative of no more than slight 
limitation of motion.  

3. Beginning in September 26, 2003, degenerative changes at 
C5-6, claimed as due to residuals of an injury to the 
cervical spine, were manifested by subjective complaints of 
daily severe neck and back pain, and objective findings that 
more nearly approximate a schedular evaluation of 20 percent, 
based on degenerative changes (arthritis) and painful motion 
of the cervical spine.  


CONCLUSIONS OF LAW

1.  For the period from September 9, 1997, to September 25, 
2003, the criteria for entitlement to an initial rating, 
greater than 20 percent, for degenerative changes at C5-6, 
claimed as due to residuals of an injury to the cervical 
spine, have not been met.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 
5290, 5293 (prior to September 23, 2002).  

2.  Beginning in September 26, 2003, the criteria for 
entitlement to a initial rating, greater than 20 percent, for 
degenerative changes at C5-6, claimed as due to residuals of 
an injury to the cervical spine, have not been met.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5235 to 5243 (effective September 26, 2003) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where that notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with section 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In September 1997, VA received the veteran's initial claim of 
entitlement to service connection for a cervical spine 
disability.  This was many years prior to enactment of VCAA.  
Shortly after the veteran filed her claim, VA misplaced her 
claims folder, requiring her folder to be rebuilt.  However, 
based on correspondence in the claims file, the veteran was 
instructed to forward any evidence in her possession.  
Thereafter, in August 2002, entitlement to service connection 
was granted, and a 10 percent disability rating was assigned 
for the residuals of the cervical spine injury, effective 
September 9, 1997.  

In November 2002, the veteran timely disagreed with the 
initial evaluation assigned to the cervical spine disability.  
In the November 2003 Decision Review Officer's decision the 
veteran was awarded a 20 percent rating for the cervical 
spine disability, effective September 9, 1997.  A Statement 
of the Case was issued in January 2004.  In May 2004, the 
veteran presented personal testimony during a Travel Board 
hearing.  A transcript of the hearing is of record.  
Thereafter, in October 2004, the Board remanded the issue for 
further development.  In December 2004, and in accordance 
with the Board's Remand, the RO sent the veteran a 
correspondence pertaining to VCAA.  She was advised of the 
information VA already received in connection with the claim; 
the evidence that VA was responsible for obtaining; the 
evidence that VA agreed to provide on the veteran's behalf; 
and the evidence VA suggested the veteran provide to help 
substantiate the claim.  Supplemental Statements of the Case 
were issued in June and August 2005.  Thereafter, the veteran 
indicated that she did not have any additional evidence to 
submit in support of the claim.  

The Board notes that there is no indication that the veteran 
or her representative have identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Accordingly, the Board will proceed 
to the merits of the claim.  

Factual Background

The medical record disclosed that the veteran injured her 
spine in service when she slipped and fell on a greasy cement 
floor, striking the back of her head and upper portion of her 
back.  Summarily, the medical record leading up to the award 
of service-connected benefits reported cervical strain and 
low back pain; cervical spasms; and some limitation of motion 
on lateral flexion and extension.  

The veteran initially filed her claim for service-connected 
benefits in September 1997.  In a September 1997 statement in 
support of the claim, the veteran stated that as a result of 
the injury to her neck and back, she developed great pain in 
those areas and experienced difficulty sleeping during the 
night hours.  She explained that the pain was so intense that 
she required prescription medication.  

In a February 1999 correspondence from W.S.B., D.C. it was 
reported that the veteran took non-prescription medication 
for the neck and lower back pain, which gradually became less 
effective as the pain increased.  She had received 
chiropractic treatment but discontinued the treatment due to 
financial problems.  

Lay statements received in February 1999 from the veteran's 
spouse, family and friends attested to her medical problems.  

VA outpatient treatment records beginning in August 1999 
showed that the veteran complained of pain in the neck.  
Objective examination revealed that the right side of the 
neck and the upper back were very tense, she experienced pain 
on massage, and then she felt relief.  Additional VA 
outpatient treatment records dated in 1999 show ongoing 
complaints of cervical spine pain.  A December 1999 X-ray 
study noted a normal cervical spine.  

Following a January 2000 VA magnetic resonance imaging (MRI) 
of the cervical spine, the impression was minimal 
degenerative changes at the C5-6 level, without significant 
neural foraminal or spinal canal narrowing at any level of 
the cervical spine.  

On VA examination, dated in February 2000, the veteran 
complained of persistent pain, with occasional numbness in 
her arms and legs.  She did not use an assistance device and 
she had not undergone surgery for the cervical spine 
disability.  On physical examination, there was a full range 
of motion of the neck in all directions, both active and 
passive.  Deep tendon reflexes was 3+ and equal; there was no 
motor loss; and gait was normal.  The examiner made reference 
to a recently performed MRI, which showed narrowing of the 
C5-6 interspace.  The impression was soft tissue injury 
related to a fall while on active duty.  The examiner opined 
that the veteran did not need surgery, but would probably 
need pain medication for the rest of her life.  

The VA treatment records, dated through March 2000continued 
to report daily neck pain.  In these records, an assessment 
of a bulging cervical disc was shown, as well as cervical 
arthritis.  

On VA examination, dated in March 2000, the veteran 
complained of neck pain which radiated up and down the neck, 
and then down to the middle of her back.  She experienced 
discomfort when she lay down; she complained of interrupted 
sleep as a result of the neck pain; and had discomfort when 
she turned her head.  The pain in the right side of her neck 
was greater than the left.  The intensity of the pain was 
between a level of 6 and 7, on a scale of 1 to 10.  She was 
not receiving physical therapy, and she related that she took 
pain medication for relief of both the neck and back pain.  
Her family assisted her with daily activities, such as 
cooking.  On physical examination of the neck, there was 
tenderness over the neck and also both of her temples.  Neck 
movements were limited in all directions, lateral as well as 
extension, and flexion movements were from 0 to approximately 
30 to 40 degrees.  The motor and sensory examination showed 
no findings of weakness for any muscle group.  The veteran's 
reflexes were described as very brisk bilaterally, but there 
were no pathological reflexes elicited.  The sensory system 
examination was virtually normal.  The final impression was 
post-traumatic musculoskeletal pain in the neck and upper 
part of the lower back.  

In the December 2000 statement submitted in support of the 
claim, the veteran essentially reiterated that she suffered 
from neck and back pain and that she took medication to 
obtain relief.  

The non-VA medical records from M.R., M.D., dated in January 
and February 2001, showed that the veteran was treated for 
multiple complaints of severe pain, not totally related to 
the issues on appeal.  Dorsiflexion of the neck was from 0 to 
approximately 60 degrees, and she had 100 percent flexion of 
the neck.  It was noted that the neurologic examination was 
normal.  The diagnosis was muscle spasms, chronic neck pain, 
degenerative arthritis, and degenerative joint disease.  The 
veteran was provided a soft cervical collar to wear and 
medication.  

In the February 2001 statement in support of the claim, the 
veteran stated that she took a significant amount of 
medication for the pain she experienced since the in-service 
slip and fall accident.  She explained that she was unable to 
jog, and her ability to walk was limited by pain.  

An August 2001 VA Rehabilitation Medicine Clinic Note, 
revealed limited range of motion of the cervical spine on 
forward flexion, lateral flexion, as well as rotation and 
extension, secondary to pain.  Both of the upper extremities 
were within normal limits and the manual muscle strength test 
of the upper extremities was 5 out of 5.  Deep tendon 
reflexes were 2+ bilaterally in the upper extremities, and 
sensation was intact to light touch and pin prick.  The 
assessment was minimal degenerative changes at C5-C6 with 
complaints of pain.  

The VA medical treatment records showed that the veteran 
received physical therapy for the complaints of neck and back 
pain.  A VA Rehabilitation Medicine Clinic Note, dated in 
June 2002, showed that the veteran had full range of motion 
of the neck, and pain on right lateral rotation.  The 
assessment was back pain, with pain mechanical etiology and 
neck pain secondary to degenerative joint disease.  

Pursuant to the Board's August 2002 decision, which awarded 
service-connection for the cervical spine disability, the RO 
assigned a 10 percent disability rating for residuals of an 
injury to the cervical spine, effective September 9, 1997.  

A December 2002 VA treatment record showed that the veteran 
received physical therapy for the neck and back pain, and she 
took medication and was provided with a cervical traction 
unit that she used twice per week with some relief.  On 
physical examination there was tenderness to palpation over 
C7 and tightness in the paraspinal of the cervical region, 
bilaterally.  There was a small hyperpigmented linear scar 
over C7, spinous process; however, there was no pain over the 
scar site.  The veteran had decreased range of motion of the 
cervical spine in all planes.  The manual muscle test 
resulted in a 5 out of 5 throughout, with inconsistent 
effort; sensation was intact to light touch; deep tendon 
reflexes were 3+ throughout; straight-leg raising test was 
negative bilaterally; and trigger points developed in the 
trapezius bilaterally.  The pertinent assessment was chronic 
neck pain, with a myofascial component, and it was noted that 
the veteran was stable and the pain was controlled.  

VA outpatient treatment records reveal that in February 2003, 
she was seen for upper back pain.  No other comments were 
recorded at that time.  While additional VA outpatient 
treatment records and physical therapy notes dated through 
September 2003 are of record, they do not specifically 
mention the neck. 

The veteran underwent VA spinal examination in September 
2003.  She complained of discomfort of the cervical spine.  
Physical examination revealed a normal range of motion of the 
cervical spine; neurological examination of the upper 
extremities was normal; and there were no spasms noted.  The 
examiner stated that because the veteran was 16 years post-
injury and had normal physical findings and changes that 
should be considered physiologic and not posttraumatic.  The 
diagnosis noted a history of cervical strain.  

Following a September 2003 VA X-ray study of the cervical 
spine, the impression was mild degenerative disc disease at 
C5-6, and to a lesser extent, at C4-5.  Also noted was 
straightening of the cervical lordosis, likely due to muscle 
spasm.  

On VA examination, dated in November 2003, the examination 
findings of the September 2003 VA examination were 
essentially repeated, while some findings were reiterated.  
While the examination primarily pertained to a disability not 
currently before the Board, it was noted that the veteran 
developed restriction of the cervical spine, especially on 
lateral movement, and she experienced moderate spasms of the 
paraspinal muscles.  

In the November 2003 Decision Review Officer's decision, a 20 
percent disability rating was assigned for degenerative 
changes at C5-6, residuals of injury to the cervical spine, 
effective September 9, 1997.  

During the May 2004 Travel Board hearing, the veteran 
testified that she developed traumatizing muscle and back 
pain, for which she took prescribed medication.  The pain 
adversely effected her position as a Teacher's Assistant.  
She experienced radiating pain in the back and neck 
periodically during the day, and sometimes the pain radiated 
down to her knee and leg to the point where she felt that she 
was going to fall.  The pain caused problems in her personal 
and family life.  Her husband performed the household chores.  
She was unable to transverse the steps normally because of 
pain.  Her ability to drive was impaired.  She stated that 
the motion of the neck was limited by pain.  She left work 
early to go home on several occasions, and that she used all 
of her work sick days because of the back and neck pain.  At 
the end of the hearing, she testified that she left her place 
of employment weekly to attend physical therapy appointments 
at VA.  

A lay statement from the veteran's husband, dated in May 
2004, explained that the veteran constantly complained about 
her backaches and that he witnessed the changes that occurred 
in the veteran since her in-service injury.  He stated that 
he did not allow the veteran to pick up heavy objects; he 
performed the household chores and accomplished most of the 
cooking.  Additional lay statements submitted in support of 
the veteran's claim essentially detailed the veteran's 
struggles and complaints of pains related to the cervical 
spine disability.  

The VA treatment records, dated from April 2004 to December 
2004, showed that the veteran received treatment for the 
cervical spine disability.  The records reported that she 
underwent physical therapy, and she also received cervical 
epidural injections.  

Upon the recommendation and referral of G.R.C., M.D., in June 
2004, a magnetic resonance imaging (MRI) scan was performed.  
The June 2004 MRI, revealed no findings of malalignment; 
there was no focal marrow lesion noted; the heights of the 
vertebral bodies were preserved; and the visualized 
structures of the posterior fossa and the paraspinal soft 
tissues were unremarkable.  The impression was multilevel 
degenerative spondylosis with predominantly hypertrophic 
changes extending from C2-C3 through C5-C6, a broad-based 
bulge was noted at C5-C6, and it resulted in minor central 
canal stenosis.  The hypertrophic changes resulted in 
moderate neural foraminal stenosis on the left at C4-C5, and 
moderate to moderately severe neural foraminal stenosis on 
the left at C5-C6.  

A May 2004 office note from G.R.C., Jr., M.D., reported that 
the veteran suffered from restricted range of motion of the 
cervical spine, by approximately 30 degrees in all 
directions.  Her discomfort was chiefly in the right lower 
cervical spine musculature posteriorly, and she also 
experienced discomfort in the right lower back area, which 
radiated to the right lower extremity.  There was no 
neurological deficit noted in the upper or lower extremity.  
During the office visit, the veteran was injected in the 
right posterior neck and right lower back area with Depo 
Medrol and Xylocaine for symptomatic relief.  

In June 2004, the veteran visited the office of G.R.C., Jr., 
M.D. for complaints of continued pain in the cervical area of 
the right, and to some degree on the left, posterior surface 
of the neck and trapezial area.  

Medial treatment records from P.H.W., M.D. at The Pain 
Intervention Center, with dates beginning in June 2004, 
showed a pre-procedure and postprocedural diagnoses of 
cervical radiculitis, cervicalgia.  She underwent 
fluoroscopic two level transforaminal cervical epidural 
steroid injections at the left C6 and C7 levels on a regular 
basis.  Her chief complaints included neck pain, headaches 
and intermittent left upper extremity paresthesias.  Her past 
treatment included chiropractic treatment, trigger point 
injections and use of a cervical collar.  

On evaluation of the veteran's musculoskeletal systems, there 
was symmetrica; muscle development without swelling or masses 
noted.  There was mild to moderate tenderness of the cervical 
spinous process, facets, and soft tissue at the C4-C5 and C5-
C6 levels.  She was more symptomatic on the left.  The deep 
tendon reflexes were intact and the sensory examination was 
within normal limits.  The examiner referenced the findings 
of the previous July 2004 MRI.  The diagnosis was cervical 
degenerative disc disease, cervical stenosis and cervical 
radiculitis.  

In October 2004, the Board remanded the spine issue for 
further development, noting that the November 2003 VA 
examination reported that the veteran had restricted cervical 
motion; however, the restriction was not expressed in 
degrees.  Consequently, the RO was instructed to schedule the 
veteran for VA examination to assess the severity of her 
cervical spine disability, to include to what extent she 
experienced limitation of motion.  

Additional treatment records from the Pain Intervention 
Center, dated in January 2005, showed continued pain 
management epidural steroid injections.  

On VA examination, dated in May 2005, the examiner noted that 
the veteran's claims file and medical records were available 
and reviewed.  The veteran indicated that the pain was 
located in the posterior cervical spine and was moderate in 
severity.  The frequency of the pain was described as 
occasional.  The pain radiated from the posterior skull to 
the left arm, and into the fingers.  On examination of the 
spine and back, the veteran's posture and head position were 
normal, and there was symmetry in appearance.  There were no 
findings of cervical spine ankylosis, and there were no 
indications of unfavorable ankylosis.  On evaluation of the 
muscles of the back and spine, there were no objective 
findings of spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness.  The range of motion studies for the 
cervical spine, using a goniometer revealed flexion from 0 to 
45 degrees; extension from 0 to 45 degrees; left and right 
lateral flexion from 0 to 45 degrees; and left and right 
lateral rotation from 0 to 80 degrees.  The examiner stated 
that there was no additional loss of motion on repetitive use 
of the joints due to pain, fatigue, weakness, or lack of 
endurance.  The diagnosis was disc space narrowing and 
spondylosis at the C5-6 level.  

June 2005 correspondence, from G.R.C., Jr., M.D., reported 
that the veteran's range of motion for the cervical spine was 
from 0 to 30 degrees on right rotation, and left rotation was 
from 0 to 45 degrees.  Lateral bending of the cervical spine 
was from 0 to 20 degrees on the left, and from 0 to 15 
degrees on the right.  The veteran had full flexion of the 
cervical spine.  

A June  2005 statement, from P.H.W., M.D., showed that the 
veteran had right cervical rotation from 0 to approximately 
30 degrees; left cervical rotation from 0 to 45 degrees; left 
lateral bending from 0 to 20 degrees; right lateral bending 
from 0 to 15 degrees; and good cervical flexion.  The veteran 
underwent another steroid injection at the left C5 and C6 
levels.  

Additional lay statements, received in July 2005, summarily 
stated that while working, the veteran asked the school nurse 
for medication for relief of back pain.  She was provided 
with non-prescription drugs, which provided temporary relief 
of her pain.  For the entire time that the veteran worked in 
her position as a Teacher's Assistant, she suffered with 
excruciating back pain.  

In the veteran's June 2005 statement in support of the claim, 
she reiterated that she continued to suffer from tremendous 
pain in her neck and back.  She pointed out that she received 
epidural steroid injections from P.H.W., M.D..  Her 
subjective complaints included an inability to stand for long 
periods of time and numbness in the left arm and fingers.  At 
the conclusion of the statement, she expressed that the 
physical therapy soothed her aches and pains.  

Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are signed 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required. See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  In the January 2004 Statement of the Case and 
January 2005 Supplemental Statement of the Case, the veteran 
was notified of the change in the regulations.  However, the 
veteran does not have intervertebral disc syndrome the 
schedular criteria, for her, did not change until September 
26, 2003

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The 
effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). 
When however, the limitation of motion of the 
specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 pct is for application for each such major joint 
or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic 
code 5003. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005)

5010
Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2005)

Prior to September 26, 2003, limitation of motion of the 
cervical spine was evaluated according to the following 
criteria:

5290
Spine, limitation of motion of, cervical:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to September 
26, 2003)



















The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  


The Spine

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (effective 
September 26, 2003).  



















   

38 C.F.R. § 4.71a, Plate V (2005).

When an evaluation of a disability is based on limited 
motion, the Board must also consider any additional 
functional loss under the provisions of 38 C.F.R. §§ 4.40 and 
4.45 and in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59 
(2005).  

Analysis

In August 2002, the Board awarded service connection for 
degenerative disc disease, claimed as due to residuals of an 
injury to the cervical spine.  The RO assigned a 10 percent 
disability rating, effective September 9, 1997.  Dissatisfied 
with the percentage assigned, the veteran appealed the 
initial rating, and in November 2003, the Decision Review 
Officer's decision increased the rating for the cervical 
spine disability to 20 percent, effective September 9, 1997.  

In cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In analyzing the medical evidence of record, the Board has 
considered whether the veteran was entitled to a disability 
rating, higher than 20 percent, at any time since the initial 
grant of service connection for the cervical spine 
disability.  

For reasons explained below, the Board finds that the medical 
evidence showed that the cervical spine disability was no 
more than 20 percent disabling, under any applicable 
Diagnostic Code, since the September 9, 1997 effective date 
of service connection.  

I.  Entitlement to an Initial Disability Rating for 
Degenerative Changes at C5-6, Claimed as Due to Residuals of 
Injury to the Cervical Spine, from September 9, 1997 to 
September 26, 2003

The inquiry that the Board must address is whether the 
veteran was entitled to a rating higher than 20 percent, at 
any time since the grant of service-connected benefits, under 
the criteria in effect prior to the change in the regulations 
that became effective on September 26, 2003.  

A review of the record reflects that in 1999, complaints of 
neck pain were noted; however, X-ray studies revealed no 
degenerative changes in the spine.  In early 2000, MRI 
studies showed degenerative changes at the C5-C6 level of the 
cervical spine.  However, during the February 2000 VA 
examination , there was full range of motion of the neck in 
all directions.  Even on evaluation in March 2000, while  
neck movement was limited in all directions; her neck 
lateral, extension and flexion movements were from 0 to 
approximately 30 to 40 degrees; clearly not indicative of 
moderate limitation of motion of the cervical spine.  In 
January and February 2001, private medical records noted 100 
percent flexion of the neck.  Additional VA treatment records 
dated through June 2002 reported that the veteran developed 
cervical arthritis; however, she had full range of motion of 
the neck.  A VA medical clinic note, dated in December 2002, 
showed that the veteran developed decreased range of motion 
of the cervical spine; however, the examiner did not indicate 
by description or degree, the extent of the loss of motion.  
Additional VA outpatient treatment records and physical 
therapy notes dated through September 2003 are silent for 
specific neck complaints.

During the pendencey of the appeal, the RO assigned a 20 
percent rating to the cervical spine disability, effective 
September 9, 1997, under Diagnostic Codes 5010-5290.  The 
Board has considered all applicable Diagnostic Codes.  See 38 
C.F.R. § 4.27 (2005).  

The medical evidence showed varying, and somewhat 
inconsistent, reports of the extent of the veteran's 
restriction of cervical spine movement.  While the medical 
records dated in February 2000 and June 2002 reported full 
range of motion of the neck, in March 2000 and August 2001, 
the range of motion for the neck was slightly limited.  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate V.  

The Board concludes that the limitation of motion of the 
cervical spine as demonstrated from September 9, 1997, to 
September 26, 2003, caused no more than slight impairment, 
thus justifying a 10 percent rating.  However, it is apparent 
that the veteran suffered from neck pain during that time.  
The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 (1997) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1997) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 
38 C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups. DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).  Taking the pain factor into 
consideration, a 10 percent rating is applicable for pain.  
Therefore, an evaluation higher than 20 percent is not 
warranted.  

The Board finds that the disability picture presented by the 
veteran's cervical spine disability more nearly approximates 
a schedular evaluation of 20 percent.  In reaching this 
conclusion, the Board has considered other potentially 
applicable Diagnostic Codes, but finds that the cervical 
spine disability is properly rated under Diagnostic Codes 
5010-5290.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).  

Consequently, the RO's initial assignment of a 20 percent 
disability rating effective September 9, 1997 was proper, and 
at no time since the initial grant of service-connected 
benefits did the medical evidence show that the veteran's 
disability was more than 20 percent disabling under any 
applicable Diagnostic Code.  

Entitlement to a Higher Initial Disability Rating for 
Degenerative Changes at C5-6, from September 26, 2003

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised.  The Board is 
required to determine whether the veteran was entitled to an 
initial rating, higher than 20 percent, for the cervical 
spine disability under either the old or the revised 
diagnostic criteria.  

As discussed in detail below, the veteran's disability 
picture more reasonably resembles the schedular criteria for 
a 20 percent rating based on degenerative arthritis and 
painful motion.  See 38 C.F.R. §§ 4.59, 4.71 Diagnostic Codes 
5003, 5010-5290 (2003).  

Under the old diagnostic criteria, a rating a 30 percent is 
assigned for severe limitation of motion of the cervical 
spine.  Under the new revised criteria for evaluating the 
veteran' s cervical spine disability, to obtain a 30 percent 
rating for the cervical spine disability, the medical 
evidence of record must demonstrate forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  

In November 2003, a VA examination reported that the veteran 
complained of pain in the neck and in the back; she also 
developed some restricted movement of the cervical spine; 
this reported movement was not stated in degrees.  Private 
medical treatment records, primarily dated in June 2004, 
showed that the veteran developed restricted range of motion 
of the cervical spine from 0 to approximately 30 degrees.  

On VA examination, dated in May 2005, the range of motion 
studies showed that the veteran had full range of motion on 
flexion, extension, lateral flexion, and rotation of the 
cervical spine.  The examiner specifically stated that there 
was no additional loss of motion on repetitive use of the 
joints due to pain, fatigue, weakness, or lack of endurance.  

While there was some limitation of motion noted on lateral 
bending of the cervical spine, the non-VA medical 
correspondences, dated in June 2005, summarily indicated that 
the veteran had full flexion of the cervical spine.  

In the veteran's case, when comparing the physical evidence 
to the rating criteria, neither the old or the revised 
diagnostic criteria for evaluation of the cervical spine 
provide a rating higher than 20 percent, even with 
considerations of the veteran's complaints of pain, because 
the cervical spine disability did not cause limitation of 
forward flexion of the cervical spine to 15 degrees or less, 
or favorable ankylosis of the entire cervical spine, nor can 
the limitation of motion be described as severe.  

Based on the range of motion findings for this time period, 
however varying or inconsistent, none of the medical records 
showed that the cervical spine disability was manifested by 
severe limitation of motion.  Therefore, an evaluation higher 
than 20 percent is not warranted under Diagnostic Code 5010-
5290.  

The medical record is positive for X-ray findings of 
degenerative changes (arthritis) of the cervical spine.  
Under Diagnostic Code 5003, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate Diagnostic Code, in the veteran's case, 
Diagnostic Code 5290, a rating of 10 percent is for 
application.  38 C.F.R. § 4.71a, Diagnostic Code 5003; see 
Hicks v. Brown, 8 Vet. App. 417, 420 (1995).  

The Board finds that a 10 percent rating is supported under 
Diagnostic Code 5003.  Although the record contained varying 
reports of the restricted motion of the cervical spine, 
during the May 2005 and June 2005 examinations, it was shown 
that the veteran had full flexion of the cervical spine.  
Therefore, the Board determines that the veteran did not have 
limitation of motion of the cervical spine to a compensable 
degree; however, because the veteran suffers from 
degenerative arthritis of the cervical spine, a 10 percent 
rating is for application under Diagnostic Code 5003.  

The medical evidence of record also showed that the veteran 
developed pain on motion, as evidenced by the various reports 
of muscle spasms and restricted movement secondary to pain.  
Under 38 C.F.R. § 4.59, Painful Motion, which is stated in 
detail above, the veteran is entitled to the minimum 
compensable rating for the cervical spine disability.  In the 
veteran's case, the minimum compensable rating is 10 percent.  
See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5290.  

While the evidence of record does not provide a basis for a 
higher rating under any applicable Diagnostic Code, the Board 
finds that the disability picture presented by the veteran's 
cervical spine disability continues to reasonably resemble a 
disability picture consistent with a schedular evaluation of 
20 percent; however, this conclusion is based on degenerative 
arthritis of the cervical spine and pain on motion.  

In reaching this conclusion, the Board considered other 
potentially applicable Diagnostic Codes, but finds that the 
disability is properly rated under Diagnostic Codes 5010-
5290.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of Diagnostic Code should be 
upheld as long as it is supported by the explanation of 
record).  

The Board observes the veteran's complaints of pain on motion 
and functional loss; however, the medical record did not 
contain evidence of pain on motion and functional loss, which 
would warrant a rating higher than 20 percent under the 
provisions of DeLuca.  The May 2005 VA examination report 
clearly noted that there was no additional loss of motion 
associated with the veteran's cervical spine.  

Consequently, the RO's initial assignment of a 20 percent 
disability rating for the cervical spine disability was 
proper, and at no time since the grant of service-connected 
benefits did the medical evidence show that the veteran's 
spine disability was more than 20 percent disabling under any 
applicable Diagnostic Code.  Further, the change in the 
criteria that became effective September 26, 2003 for 
evaluating the cervical spine disability does not result in a 
higher rating.  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  As noted hereinabove, the veteran 
has demonstrated a level of impairment that warrants a 20 
percent evaluation for the service-connected spine disability 
since the effective date of the grant of service connection.  

Extraschedular Rating

The veteran maintained that the cervical spine disability 
impaired her ability to work as a Teacher's Assistant.  She 
submitted numerous statements that explained how her back 
disability interfered with her employment; she submitted 
documentation of the days she requested time off from work 
because of the back pain; and she also presented personal 
testimony regarding her contentions of interference with her 
employment.  

Extraschedular ratings are awarded in the exceptional case 
where the schedular evaluations are found to be inadequate.  
For the grant of an extraschedular evaluation, there must be 
a finding that the case presents such an unusual or 
exceptional disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005).  

The Board finds that the veteran's disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time 
during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes 
that the veteran's back pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with her 
employment.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.  

The Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
initial increased rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for an initial 
increased rating must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).  


ORDER


Entitlement to an initial rating, greater than 20 percent for 
degenerative changes at C5-6, claimed as due to residuals of 
an injury to the cervical spine is denied.  


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  

In October 2004, the Board remanded the case for additional 
development.  Specifically, the RO was instructed to schedule 
the veteran for VA examination of the service-connected 
headache disability.  The physician was to have the claims 
file for review, and provide notation in the examination 
report that the claims file was available, and that a review 
of the veteran's record was accomplished.  

The veteran underwent VA examination of the headache 
disability in April 2005.  There is no indication that the 
claims folder was reviewed.

Therefore, because the RO has failed to comply with the 
instructions contained in the Board's Remand, the issue must 
be remanded again for complete compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO, via the 
Appeals Management Center (AMC), for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2005).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
health care providers, VA or non-VA that 
have treated her for the service-
connected headaches.  After the veteran 
has signed the appropriate releases, 
those records not already associated with 
the claims folder should be obtained and 
associated with the file.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
her attorney are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided an 
opportunity to obtain and submit those 
records for VA review.  

3.  After associating all relevant 
records received, as noted above, the RO 
is to arrange for the veteran to undergo 
VA neurological examination to determine 
the nature and severity of the post 
traumatic muscular tension headaches.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the neurologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
neurologist is to indicate the frequency 
of the attacks, whether, and to what 
extent, if any the attacks are 
prostrating and whether the veteran has 
prolonged attacks productive of severe 
economic inadaptability.  Adequate reason 
and bases for the opinion rendered re to 
be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
the claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2005), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


